18-13648-smb            Doc 440    Filed 02/14/19 Entered 02/14/19 08:06:40                    Main Document
                                                Pg 1 of 29


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :      Chapter 11
                                                                :
 WAYPOINT LEASING                                               :      Case No. 18-13648 (SMB)
 HOLDINGS LTD., et al.,                                         :
                                                                :      (Jointly Administered)
                   Debtors.1                                    :
 ---------------------------------------------------------------x

        ORDER (I) (A) APPROVING PURCHASE AGREEMENT AMONG DEBTORS
     AND SUCCESSFUL CREDIT BIDDER, (B) AUTHORIZING SALE OF CERTAIN OF
      DEBTORS’ ASSETS FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES,
          AND OTHER INTERESTS, AND (C) GRANTING RELATED RELIEF, AND
      (II) AUTHORIZING DEBTORS TO TAKE CERTAIN ACTIONS WITH RESPECT
         TO RELATED INTERCOMPANY CLAIMS IN CONNECTION THEREWITH

                     Upon the motion (the “Sale Motion”),2 dated December 10, 2018 [ECF No. 64], of

 Waypoint Leasing Holdings Ltd. and certain of its subsidiaries and affiliates, as debtors and

 debtors in possession (collectively, the “Debtors”), pursuant to sections 105, 363, 365, 503, and

 507 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 6004, and 6006

 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rules 2002-1, 6004-1,

 6006-1, and 9006-1(b) of the Local Rules for the United States Bankruptcy Court for the Southern

 District of New York (the “Local Rules”), and the Amended Sale Guidelines for the Conduct of

 Asset Sales Established and Adopted by the United States Bankruptcy Court for the Southern

 District of New York (the “Sale Guidelines”), seeking, among other things, entry of an order



 1
   A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
 identification number, is annexed hereto as Exhibit A.
 2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
 Purchase Agreement (as defined herein) or, if not defined in the Purchase Agreement, the meanings ascribed to such
 terms in the Bidding Procedures Order (as defined herein). In the event of any inconsistency between a defined term
 in the Bidding Procedures Order and the Purchase Agreement, the defined term in the Purchase Agreement shall
 control.




 WEIL:\96892643\5\79984.0004
18-13648-smb         Doc 440       Filed 02/14/19 Entered 02/14/19 08:06:40                    Main Document
                                                Pg 2 of 29


 authorizing and approving the sale of substantially all of the Debtors’ assets and the assumption

 and assignment of certain executory contracts and unexpired leases of the Debtors in connection

 therewith; and this Court having taken into consideration this Court’s prior order, dated December

 21, 2018 [ECF No. 159] (the “Bidding Procedures Order”), approving bidding procedures for

 the sale of substantially all of the Debtors’ assets (the “Bidding Procedures”) and granting certain

 related relief; and Sumitomo Mitsui Banking Corporation, Brussels Branch, in its capacity as

 Administrative Agent (the “Administrative Agent”), and Sumitomo Mitsui Banking Corporation

 Europe Limited, in its capacity as Collateral Agent (the “Collateral Agent”), each of the

 Administrative Agent and Collateral Agent acting on behalf of and at the instruction of the WAC12

 Lenders (as defined in the DIP Order3), as WAC Facility Agents for the WAC12 Lenders (jointly

 the Administrative Agent and the Collateral Agent, “Buyer”), having submitted the highest and

 best bid in the form of a Streamlined Credit Bid for (i) 100% of the equity interests of Waypoint

 Asset Company 12 Limited, (the “Transferred Equity Interests”); (ii) all right, title, and interest

 in, to and under all the profit participating notes issued by the Transferred Entities4 (each a “PPN,”

 and together with the Transferred Equity Interests, the “Transferred Interests”); and (iii) the PPN

 Agreements at the direction of the applicable required percentage of WAC12 Lenders; and the

 Debtors having designated such Streamlined Credit Bid as a Successful Credit Bid, as set forth in

 the Notice and Identities of Successful Credit Bids [ECF No. 298]; and this Court having conducted



 3
   See the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 507, and 552, Fed. R. Bank. P. 2002, 4001,
 6003, 6004, and 9014, and L. Bankr. R. 2002-1, 4001-2, 9013-1, 9014-1, and 9014-2 (I) Authorizing the Debtors to
 (A) Obtain Senior Secured Priming Superiority Postpetition Financing, (B) Grant Liens and Superpriority
 Administrative Expense Status, and (C) Utilize Cash Collateral; (II) Granting Adequate Protection; (III) Scheduling
 Final Hearing; and (IV) Granting Related Relief [ECF No. 231] (the “DIP Order”).

 4
  The Transferred Entities include the following Debtors: Waypoint Asset Co 1E Limited, Waypoint Asset Euro 1F
 Limited, Waypoint Asset Malta 1A Limited, Waypoint Leasing Singapore 1 Pte. Limited, Waypoint Leasing UK 1A
 Limited, MSN 20093 Trust, MSN 20042 Trust, MSN 41202 Trust, and MSN 920280 Trust.



                                                         2
18-13648-smb      Doc 440     Filed 02/14/19 Entered 02/14/19 08:06:40          Main Document
                                           Pg 3 of 29


 a hearing to consider the Sale Transaction (as defined herein) on February 12, 2019 (the “Sale

 Hearing”), during which time all interested parties were offered an opportunity to be heard with

 respect to the Sale Motion; and this Court having reviewed and considered (i) the Sale Motion and

 the exhibits thereto; (ii) the Amended and Restated Credit Bid Equity Purchase Agreement, dated

 as of February 13, 2019 (as amended, supplemented or otherwise modified, the “Purchase

 Agreement”) by and between Waypoint Leasing (Ireland) Limited, Waypoint Leasing

 (Luxembourg) Euro S.à.r.l., Waypoint Leasing (Luxembourg) S.à.r.l. and Buyer, a copy of which

 is attached hereto as Exhibit A, whereby the Debtors have agreed to, among other things, sell the

 Transferred Interests and the PPN Agreements to Buyer on the terms and conditions set forth in

 the Purchase Agreement (the “Sale Transaction”), (iii) the Bidding Procedures Order and the

 record of the hearing before this Court on December 20, 2018, at which the Bidding Procedures

 Order was approved, (iv) the Declaration of Matthew R. Niemann in Support of Debtors’ Motion

 to Approve Bidding Procedures in Connection with Sale of Substantially All of the Debtors’ Assets

 Free and Clear of Liens, Claims, Encumbrances and Other Interests, and Related Relief [ECF

 No. 67], the Supplemental Declaration of Matthew R. Niemann in Support of Order (I) (A)

 Approving Purchase Agreement Among Debtors and Successful Credit Bidder, (B) Authorizing

 Sale of Certain of Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances, and Other

 Interests, and (C) Granting Related Relief, and (II) Authorizing Debtors to take Certain Actions

 With Respect to Related Intercompany Claims in Connection Therewith [ECF No. 405], the

 Declaration of Alistair Monk Pursuant to 11 U.S.C. § 363(m) in Support of Order (I) (A)

 Approving Purchase Agreement Among Debtors and Successful credit Bidder, (B) Authorizing

 Sale of Certain of Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances, and Other

 Interests, and (C) Granting Related Relief, and (II) Authorizing Debtors to take Certain Actions




                                                3
18-13648-smb       Doc 440       Filed 02/14/19 Entered 02/14/19 08:06:40                Main Document
                                              Pg 4 of 29


 with Respect to Related Intercompany Claims in Connection Therewith [ECF No. 391], and

 the Supplemental Declaration of Alistair Monk Pursuant to 11 U.S.C. § 363(m) in Support of

 Order (I) (A) Approving Purchase Agreement Among Debtors and Successful credit Bidder,

 (B) Authorizing Sale of Certain of Debtors’ Assets Free and Clear of Liens, Claims,

 Encumbrances, and Other Interests, and (C) Granting Related Relief, and (II) Authorizing Debtors

 to take Certain Actions with Respect to Related Intercompany Claims in Connection Therewith

 [ECF No. 403] (collectively, the “Sale Declarations”), and (v) the arguments of counsel made,

 and the evidence proffered or adduced, at the Sale Hearing; and due notice of the Sale Motion, the

 Sale Hearing and the form of this Order (the “Proposed Sale Order”) having been provided; and

 all objections to the Sale Transaction and the Proposed Sale Order having been resolved; and it

 appearing that the relief granted herein is in the best interests of the Debtors, their estates, creditors,

 and all parties in interest in these chapter 11 cases; and upon the record of the Sale Hearing and

 these chapter 11 cases; and after due deliberation and sufficient cause appearing therefor, it is

 hereby

          FOUND AND DETERMINED THAT:

          A.     Fed. R. Bankr. P. 7052. The findings and conclusions set forth herein constitute

 this Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made

 applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent any of the following

 findings of fact constitute conclusions of law, they are adopted as such. To the extent any of the

 following conclusions of law constitute findings of fact, they are adopted as such. The Court’s

 findings shall also include any oral findings of fact and conclusions of law made by this Court

 during or at the conclusion of the Sale Hearing.




                                                     4
18-13648-smb       Doc 440     Filed 02/14/19 Entered 02/14/19 08:06:40              Main Document
                                            Pg 5 of 29


        B.      Jurisdiction and Venue. This Court has jurisdiction over the Sale Motion, the

 Sale Transaction and the property of the Debtors’ estates, including the Transferred Interests and

 the PPN Agreements pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a core proceeding

 pursuant to 28 U.S.C. § 157(b)(2).

        C.      Statutory and Rule Predicates. The statutory and other legal predicates for the

 relief granted herein are sections 105, 362, 363, 365, 503, and 507 of the Bankruptcy Code,

 Bankruptcy Rules 2002, 6004, and 6006 and Local Rules 6004-1 and 6006-1, and the Sale

 Guidelines.

        D.      Notice and Opportunity to Object. A fair and reasonable opportunity to object

 to, and be heard with respect to, the Sale Motion and the Sale Transaction has been given to all

 Persons entitled to notice pursuant to the Bidding Procedures Order, including, but not limited to,

 the following: (i) all entities known or reasonably believed to have asserted any lien, claim,

 encumbrance, or other interest in the Transferred Interests; (ii) all affected federal, state and local

 regulatory and taxing authorities; (iii) all parties known by the Debtors to have expressed an

 interest in a transaction with respect to the Transferred Interests during the past twelve (12)

 months; (iv) all of the Debtors’ known creditors (for whom identifying information and addresses

 are available to the Debtors); and (v) all parties that have requested notice in these chapter 11 cases

 pursuant to Bankruptcy Rule 2002.

        E.      Final Order. This Order constitutes a final order within the meaning of 28 U.S.C.

 § 158(a).

        F.      Sound Business Purpose. The Debtors have demonstrated good, sufficient, and

 sound business purposes and justifications for approval of and entry into the Purchase Agreement,

 and the other agreements, documents, and instruments deliverable thereunder or attached or




                                                   5
18-13648-smb       Doc 440     Filed 02/14/19 Entered 02/14/19 08:06:40              Main Document
                                            Pg 6 of 29


 referenced therein, (collectively, the “Transaction Documents”), and approval of the Sale

 Transaction. The relevant Debtors’ entry into and performance under the Transaction Documents

 (i) constitutes a sound and reasonable exercise of such Debtors’ business judgment consistent with

 their fiduciary duties, (ii) provides value to and are beneficial to the relevant Debtors’ estates, and

 are in the best interests of such Debtors and their stakeholders, and (iii) are reasonable and

 appropriate under the circumstances. Business justifications for the Sale Transaction include, but

 are not limited to, the following: (i) the Purchase Price set forth in the Purchase Agreement

 constitutes the highest or best offer received for the Transferred Interests and the PPN Agreements;

 (ii) the Sale Transaction on the terms set forth in the Transaction Documents presents the best

 opportunity to maximize the value of the Transferred Interests and the PPN Agreements, and is

 the product of an affirmative direction by the WAC12 Lenders to exercise their rights under section

 363(k) of the Bankruptcy Code and the Bidding Procedures Order to submit a Credit Bid for their

 WAC Collateral in accordance with the Bidding Procedures; (iii) the Sale Transaction is part of a

 larger sale process that avoids a potential piecemeal liquidation of the Debtors’ estates, which

 would result in significantly less value for all stakeholders; and (iii) it is imperative that the Sale

 Transaction conclude expeditiously to preserve going concern value, avoid business disruptions,

 and maintain valuable customer relationships.

        G.      Compliance with Bidding Procedures Order. The submission of of the WAC

 12 Credit Bid and the Debtors’ acceptance of that Credit Bid The Debtors, the Buyer, and the

 WAC12 Lenders complied with the Bidding Procedures and, pursuant thereto, Buyer’s the Credit

 Bid was the Successful Credit Bid for the Transferred Interests and the PPN Agreements. [SMB:

 2/13/19]




                                                   6
18-13648-smb       Doc 440     Filed 02/14/19 Entered 02/14/19 08:06:40             Main Document
                                            Pg 7 of 29


        H.      Marketing Process. (i) The Debtors and their investment banker, Houlihan Lokey

 Capital, Inc., engaged in a robust and extensive marketing and sale process, both prior to the

 Petition Date and through the postpetition sale process pursuant to the Bidding Procedures Order

 and the Bidding Procedures; (ii) the Debtors conducted a fair and open sale process; (iii) the sale

 process and the Bidding Procedures were non-collusive, duly noticed, and provided a full, fair,

 and reasonable opportunity for any entity to make an offer to purchase the Transferred Interests

 and the PPN Agreements, including through a Credit Bid; and (iv) the process conducted by the

 Debtors pursuant to the Bidding Procedures Order and the Bidding Procedures obtained the highest

 and best value for the Transferred Interests and the PPN Agreements, and there was no other

 transaction available or presented that would have yielded as favorable an economic result for the

 Transferred Interests and the PPN Agreements.

        I.      Fair Consideration; Highest or Best Value. The consideration to be provided by

 Buyer under the Purchase Agreement is fair and reasonable and constitutes (i) reasonably

 equivalent value under the Bankruptcy Code and the Uniform Fraudulent Transfer Act, (ii) fair

 consideration under the Uniform Fraudulent Conveyance Act, and (iii) reasonably equivalent

 value, fair consideration and fair value under any other applicable laws of the United States, any

 state, territory or possession or the District of Columbia. Such consideration constitutes the highest

 and best bid for the Transferred Interests and the PPN Agreements. No other person or entity, or

 group of persons or entities, has offered to purchase the Transferred Interests and the PPN

 Agreements for an amount that would provide greater value to the relevant Debtors than Buyer.

 Such consideration constitutes the highest and best bid for the Transferred Interests and the PPN

 Agreements. No other person or entity, or group of persons or entities, has offered to purchase the




                                                   7
18-13648-smb       Doc 440     Filed 02/14/19 Entered 02/14/19 08:06:40              Main Document
                                            Pg 8 of 29


 Transferred Interests and the PPN Agreements for an amount that would provide greater value to

 the relevant Debtors than Buyer.

        J.      No Successor or Other Derivative Liability.              Buyer (i) is not, and the

 consummation of the Sale Transaction will not render Buyer, a mere continuation, and Buyer is

 not holding itself out as a mere continuation, of the Seller, the PPN Sellers, or their respective

 estates or operations (excluding, for the avoidance of doubt, the business of the Transferred

 Entities), and there is no continuity or common identity between Buyer and the Debtors (excluding,

 for the avoidance of doubt, the business of the Transferred Entities); (ii) the Sale Transaction does

 not amount to a consolidation, merger, or de facto merger of Buyer with the Seller, PPN Sellers or

 their respective estates; and (iii) Buyer is not, and shall not be deemed to be, a successor to Seller,

 PPN Sellers or their respective estates (excluding, for the avoidance of doubt, the business of the

 Transferred Entities) as a result of the consummation of the Sale Transaction. [SMB: 2/13/19]

        K.      Good Faith.       The Transaction Documents and the Sale Transaction were

 negotiated, proposed, and entered into by the Debtors and Buyer in good faith, without collusion,

 and from arms’-length bargaining positions. Buyer is a “good faith purchaser” within the meaning

 of section 363(m) of the Bankruptcy Code and, as such, is entitled to all the protections afforded

 thereby. Buyer and the WAC12 Lenders have proceeded in good faith in all respects in that,

 aAmong other things, (i) Buyer and the WAC12 Lenders complied with the provisions of the

 Bidding Procedures Order, including compliance in all material respects with confidentiality

 obligations and restrictions under the DIP Credit Agreement, the Bidding Procedures, and any

 applicable prepetition credit agreement, non-disclosure agreement, or confidentially agreement;

 and (ii) all consideration to be paid by Buyer and all other material agreements or arrangements

 entered into by Buyer and the Debtors in connection with the Sale Transaction have been disclosed




                                                   8
18-13648-smb      Doc 440      Filed 02/14/19 Entered 02/14/19 08:06:40              Main Document
                                            Pg 9 of 29


 and are appropriate. The Purchase Price in respect of the Transferred Interests and the PPN

 Agreements was not controlled by any agreement among potential bidders. None of the Debtors,

 Buyer nor the WAC12 Lenders have engaged in any conduct that would cause or permit the

 Purchase Agreement to be avoided or costs and damages to be imposed under section 363(n) of

 the Bankruptcy Code. None of Buyer, the WAC12 Lenders, nor any of their respective members,

 partners, officers, directors, principals, or shareholders is an “insider” of any of the Debtors, as

 that term is defined in section 101 of the Bankruptcy Code and no common identity of

 incorporators, directors, or controlling stockholders exists between Buyer or the WAC12 Lenders,

 on one hand, and the Debtors, on the other hand. The Transaction Documents were not entered

 into and the Sale Transaction is not being consummated for the purpose of hindering, delaying, or

 defrauding present or future creditors of the Debtors. All payments to be made by Buyer in

 connection with the Sale Transaction have been disclosed. Neither the Debtors nor Buyer is

 entering into the Transaction Documents, or proposing to consummate the Sale Transaction,

 fraudulently, for the purpose of statutory and common law fraudulent conveyance and fraudulent

 transfer claims whether under the Bankruptcy Code or under the laws of the United States, any

 state, territory, possession thereof, or the District of Colombia. [SMB: 2/13/19]

        L.      Notice. As evidenced by the certificates of service filed with this Court: (i) proper,

 timely, adequate, and sufficient notice of the Sale Motion, the Bidding Procedures (including the

 bidding process and the deadline for submitting bids at the Auction), the Sale Hearing, the Sale

 Transaction, and the Proposed Sale Order was provided by the Debtors; (ii) such notice was good,

 sufficient, and appropriate under the particular circumstances and complied with the Bidding

 Procedures Order; and (iii) no other or further notice of the Sale Motion, the Sale Transaction, the

 Bidding Procedures, the Sale Hearing, or the Proposed Sale Order is required. With respect to




                                                  9
18-13648-smb      Doc 440      Filed 02/14/19 Entered 02/14/19 08:06:40             Main Document
                                            Pg 10 of 29


 Persons whose identities are not reasonably ascertained by the Debtors, publication of the notice

 in the national editions of The New York Times, The Financial Times, and Aviation Week on

 December 28, 2018, January 3, 2019, and January 14, 2019, respectively, was sufficient and

 reasonably calculated under the circumstances to reach such Persons.

        M.      Satisfaction of Section 363(f) Standards. Subject to the payment of the Exit

 Payment, a portion of which shall be used to satisfy any Net WLIL Intercompany Claim, WLIL

 Intercompany Protection Claim, and share of the Carve-Out allocated to their Participating WAC

 Group (each as defined in the DIP Order), the Debtors are authorized to sell the Transferred

 Interests to Buyer free and clear of all liens, claims (including those that constitute a “claim” as

 defined in section 101(5) of the Bankruptcy Code) interests and encumbrances, property

 interests, rights, liabilities, encumbrances, pledges, and other interests of any kind or nature

 whatsoever against the Transferred Interests, including, without limitation, any debts, claims,

 rights, causes of action, and/or suits arising under or out of, in connection with, or in any way

 relating to, any acts, omissions, obligations, demands, guaranties, rights, contractual commitments,

 and/or restrictions, against the Transferred Interests to the maximum extent available under

 applicable law, arising prior to the Closing, whether known or unknown, whether fixed or

 contingent, whether anticipated or unanticipated, whether yet accrued or not, and whether imposed

 by agreement, understanding, law, equity or otherwise arising under or out of, in connection with,

 or in any way related to the Seller’s, the PPN Seller’s, or the Debtors’ interests in the Transferred

 Interests, the operation of the business before the Closing, or the transfer of Seller’s or the PPN

 Sellers’ interests in the Transferred Interests to Buyer (collectively, excluding (i) the Credit

 Agreement Obligations assumed pursuant to section 2.02 of the Purchase Agreement, (ii) any Lien

 created by, or through, Buyer or its Affiliates, and (iii) all liabilities arising under the PPN




                                                  10
18-13648-smb       Doc 440     Filed 02/14/19 Entered 02/14/19 08:06:40              Main Document
                                            Pg 11 of 29


 Agreements, the “Claims”), because, in each case, one or more of the standards set forth in section

 363(f)(1)-(5) of the Bankruptcy Code have been satisfied. Those holders of Claims who did not

 object (or who ultimately withdrew their objections, if any) to the Sale Transaction or the Sale

 Motion are deemed to have consented to the Sale Transaction pursuant to section 363(f)(2) of the

 Bankruptcy Code. All Persons having Claims of any kind or nature whatsoever against the

 Transferred Interests shall be forever barred, estopped, and permanently enjoined from pursuing

 or asserting such Claims against the Transferred Interests. [SMB: 2/13/19]

        N.      By not having objected to the Sale Transaction, each of the lenders (the “DIP

 Lenders” and together with the administrative agent and collateral agent acting on behalf of the

 DIP Lenders, the “DIP Secured Parties”) under the Debtors’ $49 million debtor-in-possession

 superpriority financing facility (the “DIP Facility”) is deemed to have consented to the sale of the

 Transferred Interests to Buyer pursuant to the Purchase Agreement free and clear of any Claims

 of such DIP Lenders against the Transferred Interests or the Transferred Entities, subject to the

 terms and conditions of paragraph 9 of this Order, the DIP Credit Agreement, and the DIP Order.

        O.      Buyer would not have entered into the Transaction Documents and would not

 consummate the transactions contemplated thereby, if the sale of the Transferred Interests was not

 free and clear of all Claims, or if Buyer would, or in the future could, be liable for any such Claims.

 A sale of the Transferred Interests, other than one free and clear of all Claims, would yield

 substantially less value for the Debtors’ estates.

        P.      The total consideration to be provided under the Purchase Agreement reflects

 Buyer’s reliance on this Order to provide it with title to and possession of the Transferred Interests

 free and clear of all Claims pursuant to sections 105(a) and 363(f) of the Bankruptcy Code.




                                                   11
18-13648-smb        Doc 440    Filed 02/14/19 Entered 02/14/19 08:06:40             Main Document
                                            Pg 12 of 29


        Q.      Validity of Transfer. As of the Closing, the transfer of the Transferred Interests

 and the PPN Agreements to Buyer will be a legal, valid, and effective transfer of the Transferred

 Interests and the PPN Agreements, will vest Buyer with all right, title, and interest of the Debtors

 in and to the Transferred Interests, free and clear of all Claims. The consummation of the Sale

 Transaction is legal, valid, and properly authorized under all applicable provisions of the

 Bankruptcy Code, including, without limitation, sections 105(a), 363(b), 363(f), 363(k), 363(m),

 365(b), and 365(f) of the Bankruptcy Code, and all of the applicable requirements of such sections

 have been complied with in respect of the Sale Transaction.

        R.      The Transaction Documents are valid and binding contracts between the Debtors

 and Buyer and shall be enforceable pursuant to their terms. None of the Transaction Documents

 was entered into for the purpose of hindering, delaying, or defrauding creditors under the

 Bankruptcy Code or under laws of the United States, any state, territory, possession, or the District

 of Columbia. The Transaction Documents, the Sale Transaction itself, and the consummation

 thereof, shall be specifically enforceable against and binding upon (without posting any bond) the

 Debtors, and any chapter 7 or chapter 11 trustee appointed in these chapter 11 cases, and shall not

 be subject to rejection or avoidance by the foregoing parties or any other Person. [SMB: 2/13/19]

        S.      No Sub Rosa Plan. Entry into the Purchase Agreement and the transactions

 contemplated thereby neither impermissibly restructure the rights of the Debtors’ creditors, nor

 impermissibly dictate the terms of a chapter 11 plan of reorganization for the Debtors. Entry into

 and performance under the Purchase Agreement and this Order does not constitute a sub rosa

 chapter 11 plan.

        T.      Intercompany Claims. The intercompany obligations between the Debtors other

 than any Transferred Entity, on the one hand, and the Transferred Entities, on the other hand, other




                                                  12
18-13648-smb      Doc 440      Filed 02/14/19 Entered 02/14/19 08:06:40             Main Document
                                            Pg 13 of 29


 than (i) obligations that will be satisfied in connection with the Exit Payment, and (ii) any Net

 WAC Group Intercompany Claim of the Transferred Entities, are worthless because there will be

 insufficient funds in the Debtors’ estates, after taking into account monies received from the sale

 of substantially all of the Debtors’ assets, for any distributions to be made on account of such

 obligations.

        U.      Waiver of Bankruptcy Rules 6004(h) and 6006(d). The sale of the Transferred

 Interests and the PPN Agreements must be approved and consummated promptly in order to

 preserve the value of the Transferred Interests and the PPN Agreements. Therefore, time is of the

 essence in consummating the Sale Transaction, and the Debtors and Buyer intend to close the Sale

 Transaction as soon as reasonably practicable. The Debtors have demonstrated compelling

 circumstances and a good, sufficient, and sound business purpose and justification for the

 immediate approval and consummation of the Sale Transaction as contemplated by the Purchase

 Agreement. Accordingly, there is sufficient cause to lift the stay contemplated by Bankruptcy

 Rules 6004(h) and 6006(d) with regard to the transactions contemplated by this Order.

        V.      Legal and Factual Bases. The legal and factual bases set forth in the Sale Motion,

 the Sale Declarations, and at the Sale Hearing establish just cause for the relief granted herein.

        NOW THEREFORE, IT IS ORDERED THAT:

        1.      Motion is Granted. To the extent not already approved pursuant to the Bidding

 Procedures Order, the Sale Motion and the relief requested therein is granted and approved as set

 forth herein with respect to the Transferred Interests and the PPN Agreements.

        2.      Objections Overruled. All objections, if any, and any and all joinders thereto, to

 the Sale Motion or the relief requested therein that have not been previously overruled, withdrawn

 with prejudice, waived, or settled as announced to this Court at the Sale Hearing, by stipulation




                                                  13
18-13648-smb      Doc 440       Filed 02/14/19 Entered 02/14/19 08:06:40            Main Document
                                             Pg 14 of 29


 filed with this Court, or as provided in this Order, and all reservations of rights included therein,

 are hereby overruled on the merits and with prejudice.

        3.      Notice. Notice of the Sale Hearing was fair and equitable under the circumstances

 and complied in all respects with section 102(1) of the Bankruptcy Code and Bankruptcy Rules

 2002, 6004, and 6006. [SMB: 2/13/19]

        4.      Fair Consideration. The consideration provided by Buyer under the Purchase

 Agreement is fair and reasonable and constitutes (i) reasonably equivalent value under the

 Bankruptcy Code and the Uniform Fraudulent Transfer Act, (ii) fair consideration under the

 Uniform Fraudulent Conveyance Act, and (iii) reasonably equivalent value, fair consideration and

 fair value under any other applicable laws of the United States, any state, territory or possession

 or the District of Columbia.

        5.      Approval of the Purchase Agreement.              The Transaction Documents, the

 transactions contemplated thereby, including the Sale Transaction and all of the terms and

 conditions thereof, are hereby approved. in their entirety. The failure specifically to include any

 particular provision of the Transaction Documents in this Order shall not diminish or impair the

 effectiveness of such provision, it being the intent of this Court that the Transaction Documents,

 and the Debtors’ entry therein, be authorized and approved in their entirety. [SMB: 2/13/19]

        6.      Consummation of Sale Transaction. Pursuant to sections 105(a), 363(b), 363(f),

 and 365 of the Bankruptcy Code, the applicable Debtors are authorized, and empowered to transfer

 the Transferred Interests and the PPN Agreements in accordance with the terms of the Purchase

 Agreement and the terms of this Order. The Debtors, as well as their directors, officers, employees,

 and agents, are authorized to execute, deliver, and perform their obligations under and comply

 with the terms of the Transaction Documents and to consummate the Sale Transaction, including




                                                  14
18-13648-smb      Doc 440     Filed 02/14/19 Entered 02/14/19 08:06:40           Main Document
                                           Pg 15 of 29


 by taking any and all actions as may be reasonably necessary or desirable to implement the Sale

 Transaction and each of the transactions contemplated thereby pursuant to and in accordance with

 the terms and conditions of the Transaction Documents and this Order. For the avoidance of doubt,

 all persons and entities are prohibited and enjoined from taking any action to adversely affect or

 interfere with the ability of the Debtors to transfer the Transferred Interests and the PPN

 Agreements to Buyer in accordance with the Purchase Agreement and this Order. [SMB: 2/13/19]

        7.      The Debtors, their Affiliates, and their respective directors, officers, employees,

 and agents, are authorized to execute and deliver, and authorized to perform under, consummate,

 and implement all additional instruments and documents that may be reasonably necessary or

 desirable to implement the Transaction Documents, including the transfer and, as applicable, the

 assignment of all the Transferred Interests and the PPN Agreements and to take all further actions

 as may be (i) reasonably requested by Buyer for the purpose of assigning, transferring, granting,

 conveying, and conferring to Buyer, or reducing to Buyer’s possession, the Transferred Interests

 and the PPN Agreements and/or (ii) necessary or appropriate to the performance of the obligations

 contemplated by the Transaction Documents, including with respect to certain transition services

 that may be provided by the Debtors in connection with the Sale Transaction, all without further

 order of this Court. [SMB: 2/13/19]

        8.      Each and every federal, state, local, or foreign government or governmental or

 regulatory authority, agency, board, bureau, commission, court, department, or other governmental

 entity is hereby directed to accept any and all documents and instruments necessary and

 appropriate to consummate the transactions contemplated by the Transaction Documents, subject

 to the payment of any filing or other fee imposed under non-bankruptcy law. [SMB: 2/13/19]




                                                15
18-13648-smb       Doc 440      Filed 02/14/19 Entered 02/14/19 08:06:40                Main Document
                                             Pg 16 of 29


         9.      Transfer of Assets Free and Clear. Upon the Closing, the transfer of the

 Transferred Interests and the PPN Agreements to Buyer shall: (i) be valid, legal, binding, and

 effective; (ii) vest Buyer with all right, title, and interest of the Debtors in the Transferred Interests

 and the PPN Agreements; and (iii) be free and clear of all Claims in accordance with section 363(f)

 of the Bankruptcy Code and subject to any claims and defenses the Debtors may possess with

 respect thereto, in each case immediately before the Closing.

         10.     Except as otherwise provided in the Transaction Documents (including the right to

 enforce any remedies of the Debtors thereunder) or herein, all Persons (and their respective

 successors and assigns) including, without limitation, the Debtors, the Debtors’ estates, all debt

 security holders, equity security holders, governmental tax and regulatory authorities, lenders,

 customers, vendors, employees, former employees, litigation claimants, trustees, trade creditors,

 and any other creditors (or agent of any of the foregoing) who may or do hold Claims against the

 Transferred Interests are hereby forever barred, estopped, and permanently enjoined from asserting

 or pursuing such Claims against Buyer, its Affiliates, successors, assigns, its property or the

 Transferred Interests, including, without limitation, taking any of the following actions with

 respect to any such Claims: (i) commencing or continuing in any manner any action, whether at

 law or in equity, in any judicial, administrative, arbitral, or any other proceeding, against Buyer,

 its Affiliates, successors, assigns, assets (including the Transferred Interests), and/or properties;

 (ii) enforcing, attaching, collecting, or recovering in any manner any judgment, award, decree, or

 order against Buyer, its Affiliates, successors, assigns, assets (including the Transferred Interests),

 and/or properties; (iii) creating, perfecting, or enforcing any such Claim against Buyer, its

 successors, assigns, assets (including the Transferred Interests), and/or properties; (iv) asserting

 such Claim as a setoff, right of subrogation, or recoupment of any kind against any obligation due




                                                    16
18-13648-smb       Doc 440      Filed 02/14/19 Entered 02/14/19 08:06:40              Main Document
                                             Pg 17 of 29


 against Buyer or its successors or assigns; or (v) commencing or continuing any action in any

 manner or place that does not comply, or is inconsistent, with the provisions of this Order or the

 agreements or actions contemplated or taken in respect thereof.

        11.     This Order (i) shall be effective as a determination that, except as provided herein,

 all Claims have been unconditionally released, discharged and terminated as to the Transferred

 Interests, and that the conveyances and transfers described herein have been effected, and (ii) is

 and shall be binding upon and govern the acts of all Persons, including all filing agents, filing

 officers, title agents, title companies, recorders of mortgages, recorders of deeds, registrars of

 deeds, administrative agencies, governmental departments, secretaries of state, federal, state,

 county and local officials and all other Persons who may be required by operation of law, the duties

 of their office, or contract, to accept, file, register or otherwise record or release any documents or

 instruments that reflect that the Buyer is the assignee and owner of the Transferred Interests free

 and clear of all Claims, or who may be required to report or insure any title or state of title in or to

 any lease (all such entities being referred to as “Recording Officers”). All Recording Officers

 are authorized and specifically directed to strike recorded encumbrances, claims, liens, pledges,

 and other interests against the Transferred Interests recorded prior to the date of this Order. A

 certified copy of this Order may be filed with the appropriate Recording Officers to evidence

 cancellation of any recorded encumbrances, claims, liens and other interests against the

 Transferred Interests recorded prior to the date of the Closing. All Recording Officers are hereby

 directed to accept for filing any and all of the documents and instruments necessary, advisable or

 appropriate to consummate the transactions contemplated by the Purchase Agreement, subject to

 the payment of any filing or other fee imposed under non-bankruptcy law. [SMB: 2/13/19]




                                                   17
18-13648-smb       Doc 440     Filed 02/14/19 Entered 02/14/19 08:06:40              Main Document
                                            Pg 18 of 29


         12.    Notwithstanding any provision of the Transaction Documents or any provision of

 this Order to the contrary, nothing in this Order or any Transaction Document releases, nullifies,

 precludes or enjoins the enforcement of any liability to a governmental unit under police and

 regulatory statutes or regulations (including, but not limited to, environmental laws or regulations),

 and any associated liabilities for penalties, damages, cost recovery, or injunctive relief that any

 entity would be subject to as the owner, lessor, lessee, or operator of the property after the date of

 entry of this Order. Nothing contained in this Order or any Transaction Document shall in any

 way diminish the obligation of any entity, including the Debtors, to comply with environmental

 laws.

         13.    Subject to payment of the Exit Payment, a portion of which shall be used to satisfy

 any Net WLIL Intercompany Claim, WLIL Intercompany Protection Claim, and share of the

 Carve-Out allocated to their Participating WAC Group (each as defined in the DIP Order), the DIP

 Secured Parties are deemed to have released any Claims held by such Person on the Transferred

 Interests, the Transferred Entities or the assets of the Transferred Entities, and are authorized and

 directed to take any such actions as may be reasonably requested by the Debtors or Buyer to

 evidence the release of such Claims, including the execution, delivery and filing or recording of

 such releases as may be requested by the Debtors or Buyer or may be required in order to terminate

 any related financing statements, mortgages, mechanic’s liens, or lis pendens. If any DIP Secured

 Party or any other Person that has filed financing statements, mortgages, mechanic’s liens, lis

 pendens, or other documents or agreements evidencing Claims shall not have delivered to the

 Debtors prior to the Closing, in proper form for filing and executed by the appropriate parties, as

 applicable, termination statements, instruments of satisfaction, or releases of all interests or Claims

 which the Person has with respect to the Debtors or the Transferred Interests, the Transferred




                                                   18
18-13648-smb       Doc 440      Filed 02/14/19 Entered 02/14/19 08:06:40              Main Document
                                             Pg 19 of 29


 Entities or the assets of the Transferred Entities, then (i) the Debtors are hereby authorized and

 directed to execute and file such statements, instruments, or releases on behalf of the Person with

 respect to the Transferred Interests, the Transferred Entities or the assets of the Transferred Entities

 and (ii) Buyer is hereby authorized to file, register, or otherwise record a certified copy of this

 Order, which, once filed, registered or otherwise recorded, shall constitute conclusive evidence of

 the release of all Claims against the Transferred Interests, the Transferred Entities or the assets of

 the Transferred Entities. This Order is deemed to be in recordable form sufficient to be placed in

 the filing or recording system of each and every federal, state, or local government agency,

 department, or office.

        14.     On the Closing Date, this Order shall be considered and constitute for any and all

 purposes a full and complete general assignment, conveyance and transfer of the Transferred

 Interests, transferring good and marketable, indefeasible title and interest in all of the Transferred

 Interests to Buyer with effect at Closing of the Sale Transaction in accordance with the Transaction

 Documents.

        15.     No Successor or Other Derivative Liability. By virtue of the consummation of

 the Sale Transaction, neither Buyer nor its Affiliates shall be deemed to: (i) be a legal successor,

 or otherwise deemed to be a successor, to the Seller or PPN Sellers under any theory of law or

 equity; (ii) have, de facto or otherwise, merged with or into the Seller, PPN Sellers, or their

 respective estates; (iii) have a common identity or a continuity of enterprise with Seller or PPN

 Sellers; or (iv) be a mere continuation or substantial continuation, or be holding itself out as a mere

 continuation, of Seller or PPN Sellers. [SMB: 2/13/19]

        16.     Statutory Mootness. The transactions contemplated by the Purchase Agreement

 and the other Transaction Documents are undertaken by Buyer in good faith, as that term is used




                                                   19
18-13648-smb       Doc 440      Filed 02/14/19 Entered 02/14/19 08:06:40              Main Document
                                             Pg 20 of 29


 in section 363(m) of the Bankruptcy Code and, accordingly, the reversal or modification on appeal

 of the authorization provided herein of the Sale Transaction shall neither affect the validity of the

 Sale Transaction nor the transfer of the Transferred Interests to Buyer free and clear of Claims,

 unless such authorization is duly stayed before the Closing Date pending such appeal. Buyer is a

 good faith purchaser of the Transferred Interests and the PPN Agreements and is entitled to all of

 the benefits and protections afforded by section 363(m) of the Bankruptcy Code. The Debtors and

 the Buyer will be acting in good faith if they proceed to consummate the Sale Transaction at any

 time after entry of this Sale Order. [SMB: 2/13/19]

        17.     No Avoidance of Purchase Agreement. Neither the Debtors, Buyer, nor any

 WAC12 Lender has engaged in any conduct that would cause or permit the Purchase Agreement

 to be avoided or costs and damages to be imposed under section 363(n) of the Bankruptcy Code.

 Accordingly, the Purchase Agreement and the Sale Transaction shall not be avoidable under

 section 363(n) of the Bankruptcy Code, and no party shall be entitled to any damages or other

 recovery pursuant to section 363(n) of the Bankruptcy Code in respect of the Purchase Agreement

 or the Sale Transaction. [SMB: 2/13/19]

        18.     Intercompany Claims. Each of the relevant Debtors (including, for the avoidance

 of doubt, the Transferred Entities) are authorized to (i) minimize, reduce or eliminate the amounts

 of the intercompany obligations between any Debtor other than a Transferred Entity, on the one

 hand, and the Transferred Entities, on the other hand, other than (a) obligations that will be satisfied

 in connection with the Exit Payment and (b) any Net WAC Group Intercompany Claim of the

 Transferred Entities; and (ii) take further actions as necessary to effectuate the minimization,

 reduction or elimination of such intercompany obligations, in each case, subject to the Debtors’




                                                   20
18-13648-smb        Doc 440       Filed 02/14/19 Entered 02/14/19 08:06:40                   Main Document
                                               Pg 21 of 29


 (including, for the avoidance of doubt, the Transferred Entities’) receipt of requisite approvals,

 without further notice, motion or application to, order of or hearing before, this Court.

         19.      Winddown Account. Upon the Closing, a portion of the Exit Payment shall be

 used by the Debtors to fund the WAC12 Lenders’ share of a segregated winddown account

 (the “Winddown Account”). The Winddown Account shall include amounts sufficient to pay the

 WAC12 Lenders’ allocable portion (based on the net book value of their Participating WAC

 Group) of (i) statutory employee severance and costs to wind down the Sellers and Non-WAC

 Group Members (as defined in the DIP Order); (ii) employee healthcare payments; (iii) key

 employee retention and incentive plans; (iv) employee transformation amounts; (v) Debtors’

 professionals’ success fees (to the extent not already funded into the Fee Reserve Account by such

 WAC12 Lenders or paid upon Closing as set forth in paragraph 24 below); (vi) administrative

 expenses directly incurred by or on behalf of the relevant Participating WAC Group, in each case,

 to the extent that as of such date such amounts have not been paid; and (vii) costs directly related

 to the sale of the WAC12 Lenders’ WAC Specific Collateral including any transfer taxes, filing

 fees, and costs to liquidate any remaining corporate shells under applicable law. Notwithstanding

 anything to the contrary herein, the WAC12 Lenders’ allocable share of the costs set forth in

 subsections (i)-(iv) of this paragraph 19 shall not exceed the amounts of such items set forth in the

 winddown budget attached as Annex F to that certain DIP Facility and Cash Collateral Term Sheet

 (the “DIP Term Sheet”), as updated to the extent applicable to the WAC12 Lenders, to take into

 account the fact that not all of the aircraft were transferred to the WAC lenders through equity

 assignments on January 18, 2019 (as was assumed in such Annex F).5



 5
  The DIP Term Sheet is attached as Annex A to that certain Amendment No 1 to Omnibus Consent Letter, dated as of
 December 7, 2018, by and between Waypoint Leasing (Ireland) Limited and the Participating WAC Lenders.



                                                       21
18-13648-smb       Doc 440     Filed 02/14/19 Entered 02/14/19 08:06:40             Main Document
                                            Pg 22 of 29


        20.     The Debtors may use collateral held in the Winddown Account only to pay the

 winddown costs set forth above. To the extent any of the foregoing winddown costs require

 Bankruptcy Court approval and such approval is not obtained or if such costs are otherwise not

 incurred by the earlier of (i) the time set forth for approval of such costs in a confirmed chapter 11

 plan, (ii) dismissal of the Chapter 11 Cases, (iii) conversion of the Chapter 11 Cases to chapter 7,

 or (iv) with respect to any success fee, transformation amount, or key employee incentive plan,

 May 31, 2019, such funds to the extent funded by the WAC12 Lenders, shall be returned to the

 WAC12 Lenders. Moreover, the WAC12 Lenders shall have a reversionary interest in their

 allocated portion of the funds held in the Winddown Account, if any, after all winddown costs

 identified above have been paid in full. This reversionary interest shall constitute a superpriority

 administrative claim in favor of the applicable WAC12 Lenders.

        21.     Funds maintained in the Winddown Account shall be pledged to support the

 reversionary interest of the WAC12 Lenders and of other WAC Lenders to the extent of such WAC

 Lenders’ funding of the Winddown Account, but shall not (i) be subject to any DIP Liens, any

 Adequate Protection Liens, or any Intercompany Protection Liens, (ii) constitute DIP Collateral

 (as defined in the DIP Order), (iii) constitute WAC Specific Collateral (as defined in the DIP

 Order), or (iv) constitute cash collateral. The Debtors shall report bi-weekly to the agent for the

 applicable WAC12 Lenders any payments made from the Winddown Account in accordance

 herewith.

        22.     Fee Reserve Account. Upon the Closing, a portion of the Exit Payment shall be

 used by the Debtors to fund the WAC12 Lenders’ remaining unfunded portion (based on the net

 book value of their Participating WAC Group) of the Carve Out (as defined in the DIP Order) into

 the Fee Reserve Account (as defined in the DIP Order). The funds in the Fee Reserve Account




                                                  22
18-13648-smb       Doc 440     Filed 02/14/19 Entered 02/14/19 08:06:40             Main Document
                                            Pg 23 of 29


 shall be held in trust to pay Professional Fees (as defined in the DIP Order) and all amounts

 included in the Carve-Out in accordance with the DIP Order. The WAC12 Lenders shall have a

 reversionary interest in their allocated portion of the funds held in the Fee Reserve Account, if any,

 after all amounts included in the Carve-Out, including any allowed Professional Fees, have been

 paid in full pursuant to a final order of the Court (regardless of when such Professional Fees are

 allowed by the Court). This reversionary interest shall constitute a superpriority administrative

 claim in favor of the applicable WAC12 Lenders.

        23.     Funds transferred to the Fee Reserve Account shall not (i) be subject to any

 Intercompany Protection Liens, Intercompany Protection Claims, DIP Liens, DIP Superpriority

 Claims, Adequate Protection Claims, Adequate Protection Liens (each as defined in the DIP Order)

 or any claim, liens or security interests granted to any other party (including the Non-Participating

 WAC Secured Parties (as defined in the DIP Order)), (ii) constitute DIP Collateral, (iii) constitute

 WAC Specific Collateral, (iv) constitute WAC Collateral (as defined in the DIP Order), or

 (v) constitute Cash Collateral (as defined in the DIP Order).

        24.     Sale Transaction Fees. Upon the Closing, a portion of the Exit Payment shall be

 used by the Debtors to pay the applicable estate professionals and/or Alvarez & Marsal Securities,

 LLC to fund the WAC12 Lenders’ allocable portion (based on the net book value of their

 Participating WAC Group) of (i) any success fees of Estate Professionals (as defined in the DIP

 Order) related to the Sale Transaction approved by order of the Court (regardless of when such

 fees are allowed by the Court), and (ii) the “Completion Fee” described in the engagement letter

 dated June 13, 2018, of Alvarez & Marsal Securities, LLC.

        25.     Exit Payment. The payment by Buyer of the Exit Payment in accordance with the

 Bidding Procedures and the funding of the Winddown Account and the Fee Reserve Account as




                                                  23
18-13648-smb       Doc 440     Filed 02/14/19 Entered 02/14/19 08:06:40             Main Document
                                            Pg 24 of 29


 set forth above shall be in full and final satisfaction of all Claims that may be allocated to the

 Transferred Entities in respect of the categories of Claims comprising the Exit Payment. Upon the

 Closing and the funding of the Exit Payment, any holder of a Claim encompassed by the categories

 of claims comprising the Exit Payment, including but not limited to Claims in respect of the Carve-

 Out, the Winddown Account, the Fee Reserve Account, the Expense Reimbursement, the

 “Completion Fee” described in the engagement letter dated June 13, 2018, of Alvarez & Marsal

 Securities, LLC, or any Net WLIL Intercompany Claim against the Transferred Entities, shall in

 each case be forever barred, estopped, and permanently enjoined from pursuing or asserting such

 Claim against Buyer or the Transferred Entities, or any of their respective assets, property,

 Affiliates, successors, or assigns, or against the Transferred Interests.

        26.     Mutual Releases. The mutual releases set forth in the Transaction Documents are

 hereby approved. The releases, as described in section 12.24 of the Purchase Agreement, are not

 intended to and do not release any third party (not affiliated with the Buyer, the Secured Parties or

 any Designated Transferee), including any manager or servicer of the Assets from any obligation

 they may have under any non-disclosure, confidentiality or similar type of agreement with the

 Seller, any of the other Debtors and/or Affiliates of such Debtors.

        27.     Outside Date.      The Closing of the Sale Transaction shall occur as soon as

 reasonably practicable, but in no event later than the Outside Date (unless extended in accordance

 with the Purchase Agreement).

        28.      Cash Collateral and Cash Management. The consent of the WAC12 Lenders

 and the WAC12 Facility Agent to the use of cash collateral in accordance with the DIP Order shall

 terminate automatically and immediately upon the Closing Date without further action by any

 Person or the need for further order of the Court. The cash management procedures applicable to




                                                   24
18-13648-smb         Doc 440       Filed 02/14/19 Entered 02/14/19 08:06:40                    Main Document
                                                Pg 25 of 29


 the Transferred Entities in accordance with the Final Cash Management Order6 shall no longer be

 in effect automatically and immediately as of the Closing Date without further action by any

 Person or the need for further order of the Court.

         29.      Severance of Joint Administration of Bankruptcy Cases. Upon Closing, and

 subject to further order of the Court, the administration of the Bankruptcy Cases of the

 Transferred Entities shall be severed from the joint administration of the above-captioned chapter

 11 cases, and the Clerk shall make an appropriate docket entry. A docket entry shall be made

 in each of the applicable chapter 11 cases of the Transferred Entities indicating that such Debtor’s

 Bankruptcy Case is no longer being jointly administered pursuant to the Order Pursuant to Fed.

 R. Bankr. P. 1015(b) Directing Joint Administration of Chapter 11 Cases [ECF No. 25].

 Subsequent to Closing, the Transferred Entities shall not make any payments of prepetition claims

 pursuant to orders entered by the Court in the Bankruptcy Cases prior to Closing to the extent that

 any such payments would count towards any caps or limits on such payment amounts imposed in

 such orders. [SMB: 2/13/19]

         30.      Dismissal of Bankruptcy Cases. After the Closing, the Debtors (other than the

 Transferred Entities) shall not object to, and shall provide reasonable assistance with, any motion

 seeking the dismissal of the Bankruptcy Cases of the Transferred Entities.

         31.      Advisors. Automatically and immediately upon Closing without further action by

 any Person or the need for further order of the Court, the retentions and engagements by the

 Transferred Entities of all legal, financial, and other professionals in their Bankruptcy Cases shall



 6
  See the Final Order Pursuant to 11 U.S.C. §§ 105(a), 345(b), 363(c), 364(a), and 503(b) and Fed. R. Bankr. P. 6003
 and 6004 (I) Authorizing Debtors to (A) Continue Using Existing Cash Management System, (B) Honor Certain
 Prepetition Obligations Related to the Use Thereof, and (C) Continue Intercompany Transactions and Provide
 Administrative Expense Priority for Postpetition Intercompany Claims; (II) Extending the Time to Comply with 11
 U.S.C. § 345(b); and (III) Granting Related Relief [ECF No. 126] (the “Final Cash Management Order”).



                                                         25
18-13648-smb       Doc 440     Filed 02/14/19 Entered 02/14/19 08:06:40             Main Document
                                            Pg 26 of 29


 be terminated, regardless of any provisions in the applicable entities’ retention orders or

 agreements. After Closing, the Transferred Entities (x) shall have no liability for any fees, costs,

 or expenses of the Bankruptcy Cases of the Debtors (including with respect to any fees, costs and

 expenses incurred prior to the Closing which shall have been satisfied by the Exit Payment) other

 than such fees, costs, or expenses specifically incurred by the Transferred Entities after Closing,

 but (y) shall reasonably cooperate to enter into any agreements or provide other written evidence

 necessary to effectuate the termination of the professionals’ engagements. Notwithstanding the

 foregoing, for the avoidance of doubt, after the Closing the Transferred Entities shall be authorized,

 but not directed, to employ professionals in the ordinary course of their business pursuant to the

 Order Pursuant to 11 U.S.C. § 105(a), 327, 328, and 330 Authorizing Debtors to Employ

 Professionals Used in the Ordinary Course Nunc Pro Tunc to the Petition Date [ECF No. 227].

        32.     Waiver of Bankruptcy Rules 6004(h) and 6006(d).                 Notwithstanding the

 provisions of Bankruptcy Rules 6004(h) and 6006(d) or any applicable provisions of the Local

 Rules, this Order shall not be stayed after the entry hereof, but shall be effective and enforceable

 immediately upon entry, and the 14-day stay provided in Bankruptcy Rules 6004(h) and 6006(d)

 is hereby expressly waived and shall not apply. Time is of the essence in closing the Sale

 Transaction and the Debtors and Buyer intend to close the Sale Transaction as soon as practicable.

 Any party objecting to this Order must exercise due diligence in filing an appeal and pursuing a

 stay within the time prescribed by law and prior to the Closing, or risk its appeal will be foreclosed

 as moot.

        33.     Binding Effect of this Order.          The terms and provisions of the Purchase

 Agreement and this Order shall be binding in all respects upon, or shall inure to the benefit of, the

 Debtors, their estates and their creditors, Buyer and its Affiliates, successors, and assigns, and any




                                                  26
18-13648-smb       Doc 440     Filed 02/14/19 Entered 02/14/19 08:06:40              Main Document
                                            Pg 27 of 29


 affected third parties, including all Persons asserting Claims, notwithstanding any subsequent

 appointment of any trustee, examiner, or receiver under any chapter of the Bankruptcy Code or

 any other law, and all such provisions and terms shall likewise be binding on such trustee,

 examiner, or receiver and shall not be subject to rejection or avoidance by the Debtors, their estates,

 their creditors or any trustee, examiner, or receiver. Any trustee appointed for the Debtors under

 any provision of the Bankruptcy Code, whether the Debtors are proceeding under chapter 7 or

 chapter 11 of the Bankruptcy Code, shall be authorized and directed to (i) operate the business of

 the Debtors to the fullest extent necessary to permit compliance with the terms of the Transaction

 Documents and (ii) perform under the Transaction Documents without the need for further order

 of this Court. [SMB: 2/13/19]

        34.     Conflicts; Precedence. In the event that there is a direct conflict between the terms

 of this Order and the terms of (i) the Transaction Documents; (ii) the DIP Documents, the

 Participating WAC Loan Documents, WAC2 Documents, or WAC10 Documents (each as defined

 in the DIP Order) or (iii) any other order of this Court, the terms of this Order shall control.

 Nothing contained in any chapter 11 plan hereinafter confirmed in these chapter 11 cases, or any

 order confirming such plan, shall conflict with or derogate from the provisions of the Transaction

 Documents or the terms of this Order, and, to the extent that there is any conflict among them, the

 terms of the Transaction Documents and/or this Order, as applicable, shall control.

        35.     Modification of Purchase Agreement. Subject to the terms of the Transaction

 Documents, the Transaction Documents, including the Purchase Agreement, and any related

 agreements, documents, or other instruments, may be modified, amended, or supplemented by the

 parties thereto, in a writing signed by the party against whom enforcement of any such

 modification, amendment, or supplement is sought, and in accordance with the terms thereof,




                                                   27
18-13648-smb         Doc 440    Filed 02/14/19 Entered 02/14/19 08:06:40          Main Document
                                             Pg 28 of 29


 without further order of this Court; provided that (i) notwithstanding any such modification,

 amendment, or supplement, the sale of the Transferred Interests and the PPN Agreements to Buyer

 will still comply with the requirements of section 363 of the Bankruptcy Code, and (ii) any such

 modification, amendment, or supplement does not have a material adverse effect on the Debtors

 or their estates.

         36.     Bulk Sales. No bulk sales law, bulk transfer law, or similar law of any state or

 other jurisdiction (including those relating to Taxes other than Transfer Taxes) shall apply in any

 way to the Sale Transaction.

         37.     Automatic Stay. Buyer shall not be required to seek or obtain relief from the

 automatic stay under section 362 of the Bankruptcy Code to enforce any of its remedies under the

 Transaction Documents or any other sale-related document. The automatic stay imposed by

 section 362 of the Bankruptcy Code is modified solely to the extent necessary to implement the

 provisions of this Order.

         38.     Provisions Non-Severable. The provisions of this Order are nonseverable and

 mutually dependent.

         39.     Discharge of Indebtedness. Any discharge of indebtedness that might otherwise

 be recognized for U.S. income tax purposes as income from discharge of indebtedness by the

 Debtors as a result of the performance of any obligation or taking of any other action contemplated

 by the Purchase Agreement, and any discharge or release of indebtedness as result of the Purchase

 Agreement, is hereby granted by the Court.

         40.     Aid and Recognition of Foreign Courts. This Court hereby requests the aid and

 recognition of any court or administrative body of the competent courts of Ireland, the district of




                                                 28
18-13648-smb      Doc 440     Filed 02/14/19 Entered 02/14/19 08:06:40            Main Document
                                           Pg 29 of 29


 Luxembourg, Grand Duchy of Luxembourg, or any other foreign courts to act in aid of and to be

 complementary to this Court in carrying out the terms of this Order.

        41.     Retention of Jurisdiction. This Court shall retain exclusive jurisdiction to, among

 other things, (i) interpret, enforce, and implement the terms and provisions of this Order and the

 Purchase Agreement (including all amendments thereto, any waivers and consents thereunder, and

 of each of the agreements executed in connection therewith) and (ii) adjudicate disputes related to

 this Order and the Purchase Agreement (including all amendments thereto, any waivers and

 consents thereunder, and of each of the agreements executed in connection therewith).

 Dated: February 13, 2019
        New York, New York

                                                   /s/ Stuart M. Bernstein
                                                     STUART M. BERNSTEIN
                                                 United States Bankruptcy Judge




                                                 29
